IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH MICHAEL DAVIS,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5041

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 14, 2017.

An appeal from the Circuit Court for Escambia County.
Darlene F. Dickey, Judge.

Bruce A. Miller, Public Defender, and Thomas F. McGuire, III, Assistant Public
Defender, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.